Citation Nr: 1436483	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-04 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota



THE ISSUES

Entitlement to a total rating based upon individual unemployability due to service-connected disabilities (TDIU).

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated 50 percent disabling


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active military service from January 1969 to November 1972.  He received the Combat Action Ribbon, among other decorations.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, that denied an increased rating for posttraumatic stress disorder (PTSD).

In an August 2013 decision, the Board denied the Veteran's claim for a rating in excess of 50 percent for PTSD.  At that time, the Board remanded the matter of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ) for development and adjudication.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In August 2013, the Board directed that, if the Veteran's percentage ratings did not meet the schedular requirements for a TDIU under 38 C.F.R. § 4.16(a) (2013), the AOJ should refer his case to VA's Director of C&P for consideration of entitlement to a TDIU under the provisions of 38 C.F.R. § 4.16(b).  

In the January 2014 supplemental statement of the case (SSOC), the AOJ explicitly stated that the Veteran's case was not submitted to the VA Director of C&P for consideration.  See January 28, 2014 SSOC at pages 5-6.  This was contrary to the prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

In the November 2013 VA examination report, the examiner opined that it was less likely as not that the Veteran is employable due to his service-connected PTSD and depression.  The examiner did not provide any reasons for his opinion, as directed by the Board in the August 2013 remand.  Stegall.  

During the November 2013 VA examination, the Veteran reported that his income included benefits from VA and the Social Security Administration (SSA).  It is unclear if the Veteran receives SSA disability or age-related benefits.  If he receives SSA disability benefits, the administrative decision and records considered by the SSA in its award of disability benefits must be obtained prior to consideration of the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

In January 2014, the RO denied entitlement to an increased rating for PTSD.  In February 2014, the Veteran's then representative submitted a statement which the RO acknowledged as a notice of disagreement.  The RO has not yet issued a statement of the case.  This issue must be remanded.  Manlincon v. West, 12 Vet. App. 238 (1999)

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request a copy of the administrative decision and all records considered in conjunction with its award of SSA disability benefits to the Veteran and any subsequent disability determinations regarding him.

2.  Return the Veteran's claims file to the VA examiner who performed the November 6, 2013 Psychological-PTSD examination for an addendum opinion.  The examiner should review the claims file and his examination report and address the following:

The examiner should provide reasons for his opinion that it was less likely as not that the Veteran was unemployable due to his service-connected PTSD and depression.  If examiner finds that the Veteran is able to engage in gainful employment (earnings above the poverty level for a single individual) not withstanding his service-connected disabilities, he should cite examples of the types of employment the Veteran would be able to perform.  

If the examiner cannot provide an opinion without resorting to mere speculation, he should provide a complete explanation stating why this is so.  In so doing, the examiner should explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

Reasons should be provided for all opinions rendered.  (A clinical evaluation should be scheduled only if deemed necessary by the examiner.)


3.  Issue a statement of the case with regard to the issue of entitlement to an increased rating for PTSD.  This issue should not be certified to the Board, unless the Veteran submits a timely substantive appeal.

4.  Refer the Veteran's TDIU claim to the VA Director of Compensation and Pension Services for consideration of assignment of extraschedular evaluation under 38 C.F.R. § 4.16(b).

5.  If any benefit on appeal remains denied, issue a SSOC.  Thereafter, the case should be returned to the Board, if in order.

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013). 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

